Citation Nr: 0633493	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar strain with degenerative disc disease. 

2.  Entitlement to a disability rating in excess of 10 
percent for sinusitis for the period of time prior to June 
10, 2002.

3.  Entitlement to a disability rating in excess of 30 
percent for sinusitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for multiple joint 
arthritis.

6.  Entitlement to service connection for anemia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1974 
to May 1976 and from September 1977 to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Subsequently, a September 2005 rating 
decision granted an increased rating of 30 percent for the 
veteran's service-connected sinusitis.  That rating decision 
also granted separate disability ratings for neurologic 
manifestations of the veteran's service-connected 
degenerative disc disease.   

In October 2002, the appellant testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The case was previously before the Board in September 2003, 
when it was remanded to ascertain the status of the veteran's 
appeal.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain with 
degenerative disc disease of the lumbar spine is manifested 
by:  forward flexion to 80 degrees; extension to 20 degrees; 
lateral flexion to 30 degrees, bilaterally; rotation to 30 
degrees, bilaterally; and complaints of pain and discomfort.  
It is not shown to be manifested by ankylosis, abnormal spine 
contour, or incapacitating episodes.

2.  For the period of time prior to June 10, 2002, the 
veteran's service-connected sinusitis was not manifested by 
three of more incapacitating episodes in a year or more than 
six non-incapacitating episodes in a year.  

3.  For the period of time effective from June 10, 2002, the 
veteran's service-connected sinusitis was not manifested by 
chronic osteomyelitis, constant sinusitis, or the need for 
repeated surgeries.  

4.  The veteran did not engage in combat with the enemy and 
the claims file contains no credible supporting evidence to 
corroborate the allegations of sexual harassment during 
active military service.  

5.  There is no competent medical evidence showing diagnoses 
of arthritis or anemia during service or within the first 
post-service year, nor is there a current diagnosis of either 
of these disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for lumbar strain with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

2.  The criteria for a disability rating in excess of 10 
percent for sinusitis, for the period of time prior to June 
10, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including §§ 4.7, 4.97, Diagnostic 
Code6513 (2006).  

3.  The criteria for a rating in excess of 30 percent for 
sinusitis, since June 10, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);   38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.97, 
Diagnostic Code 6513 (2006).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).

5.  Anemia and arthritis were not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
April 2002, December 2003, and August 2004 satisfied the duty 
to notify provisions.  The veteran's service medical records 
and VA medical treatment records have been obtained and he 
has been accorded recent VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  This appeal stems 
from an April 1999 RO rating decision which was prior to 
effective date of the current notice and duty to assist 
provisions and is prior to the initial letter which satisfied 
the duty to notify and the veteran.  However, the claim has 
been subsequently readjudicated in September 2005, as shown 
by the Supplemental Statement of the Case issued in that 
month.  To the extent that VA has failed to fulfill any duty 
to notify or assist the veteran, the Board finds that error 
to be harmless.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions and hearing testimony; service medical records; 
private medical records; VA medical records; and, VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to each of the veteran's claims.  

II.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

A.  Lumbar Strain with Degenerative Disc Disease

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedures when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Service connection was originally granted for degenerative 
disc disease of the lumbar spine, which was rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
Rating Schedule, prior to September 26, 2003, provided for a 
noncompensable rating for postoperative, cured intervertebral 
disc syndrome.  A 10 percent rating was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent rating contemplated moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating, the 
highest rating assignable, required persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Ranges of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The veteran is service-connected for lumbar strain with 
degenerative disc disease.  In June 1998 x-ray examination of 
the veteran's spine confirmed the presence of degenerative 
disc disease at L5-S1.  A July 1998 VA treatment record 
reveals that the veteran was evaluated for his complaints of 
low back pain.  Range of motion of the veteran's spine was 
essentially normal, but was limited by complaints of pain.  
the veteran also had complaints of tingling and numbness in 
his left leg.  Based on this medical evidence the RO assigned 
a 20 percent disability rating for moderate intervertebral 
disc syndrome with recurring attacks.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (effective before September 26, 2003).

The Board notes that this appeal has been pending since the 
veteran filed a claim for an increased rating 1998.  During 
this time the veteran has been scheduled for multiple VA 
Compensation and Pension examinations for which he has failed 
to report.  Nevertheless, the RO has obtained copies of the 
veteran's VA medical treatment records.  These records show 
treatment for a variety of disabilities and fill three 
volumes of claims file.  With respect to the veteran's spine, 
VA treatment records show complaints of chronic low back pain 
which was treated with medication and physical therapy.  

In May 2002, a VA examination of the veteran was conducted.  
The veteran complained of low back pain which he treated with 
acetaminophen on a regular basis.  Physical examination of 
the lumbar spine revealed no muscle spasm, weakness, or 
tenderness.  Range of motion testing revealed forward flexion 
to 75 degrees; extension to 35 degrees; lateral flexion to 40 
degrees, bilaterally; rotation to 35 degrees, bilaterally; 
with indication of pain on motion.  

In April 2005, the most recent VA examination of the veteran 
was conducted.  He reported complaints of low back pain with 
radiation down the left leg.  He also reported have 
incapacitating episodes up to 20 times a month, with up to 
240 days of incapacitation in the last year.  However, review 
of the medical evidence of record does not show any 
supporting evidence showing that he "required bed rest 
prescribed by a physician and treatment by a physician."  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2006).  Range of motion testing was 
conducted and revealed:  forward flexion to 80 degrees; 
extension to 20 degrees; lateral flexion to 30 degrees, 
bilaterally; rotation to 30 degrees, bilaterally; and, 
complaints of pain and discomfort.  The Board notes that the 
examiner noted that pain began at the following ranges of 
motion:  forward flexion to 75 degrees; extension to 5 
degrees; lateral flexion to 20 degrees on the right; and 
rotation to 20 degrees on the right.  

As noted above, the Board has obtained the veteran's VA 
medical treatment records.  The majority of these records do 
not deal with treatment of the veteran's degenerative disc 
disease, but rather treatment for other medical conditions.  
The treatment records dealing with the veteran's complaints 
of low back pain show treatment with medication and physical 
therapy.  There is no indication in these records of any 
incapacitating episodes which required bed rest prescribed by 
a physician and treatment by a physician as contemplated at 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2006).  The veteran has also submitted 
evidence showing he is receiving disability benefits from the 
Social Security Administration (SSA).  However, these records 
reveal that the award of SSA benefits is based on several 
disabilities including a psychiatric disability as well as 
his service-connected degenerative disc disease.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  Prior to the 2002 VA examination, the evidence 
revealed complaints of low back pain and treatment with 
medication and physical therapy.  There is no evidence 
showing anything more than moderate intervertebral disc 
syndrome.  Under the current rating criteria there is no 
evidence that the veteran has limitation of forward flexion 
to 30 degrees or less, or that there is ankylosis of the 
spine.  Nor is there evidence that the veteran has suffered 
incapacitating episodes related to his service-connected 
degenerative disc disease.  The evidence of record does not 
reveal that the veteran meets any of the criteria noted above 
which would warrant the assignment of a disability rating in 
excess of 20 percent for his service-connected lumbar spine 
degenerative disc disease under any applicable rating 
criteria.  He is not shown to have had recurring attacks, 
muscle spasm, moderate limitation of motion, ankylosis, 
abnormal spine contour, or any incapacitating episodes.  
Accordingly, entitlement to a disability rating in excess of 
20 percent must be denied.  

The Board notes that, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2006), the veteran has been 
assigned a separate 10 percent disability rating for 
neurologic symptoms of his degenerative disc disease in his 
left leg under Diagnostic Code 8520.  He is also assigned a 
noncompensable (0%) disability rating for erectile 
dysfunction resulting as a neurologic manifestation of the 
service-connected degenerative disc disease with the 
resulting award of special monthly compensation.  As such, 
additional compensation for manifestations of the veteran's 
service-connected degenerative disc disease has been awarded 
under these separate disability ratings.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability rating assigned.  The Board has 
considered the veteran's claim for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
This has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

B.  Sinusitis

Service connection is in effect for maxillary sinusitis, 
which is rated under Diagnostic Code 6513.  A noncompensable 
evaluation is assigned for sinusitis that is detected by an 
x-ray only.  A 10 percent evaluation is warranted for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries. 38 C.F.R. § 4.97, Diagnostic Code 6513 (2006).  An 
incapacitating episode of sinusitis is defined as "one that 
requires bed rest and treatment by a physician."  38 C.F.R. 
§ 4.97, Diagnostic Code 6513, Note (2006).

For the period of time prior to June 10, 2002, a 10 percent 
disability rating is assigned for the veteran's service-
connected sinusitis.  The preponderance of the evidence is 
against the assignment of a disability rating in excess of 10 
percent for this period of time.  Specifically, prior to June 
2002, VA medical records showing treatment for other 
disabilities mention a diagnosis of chronic sinusitis in 
passing without showing any documentation of incapacitating 
or non-incapacitating episodes or treatment with antibiotics.  
A private medical examination of the veteran was conducted in 
August 1998.  On the examination report the veteran indicated 
that he suffered from frequent congestion, especially in the 
morning.  However, examination of the sinuses was negative 
for abnormalities.  Simply put, there is a complete lack of 
any medical evidence showing that the veteran met any of the 
rating criteria to warrant the assignment of a disability 
rating in excess of 10 percent for his service-connected 
sinusitis for the period of time prior to June 10, 2002.  
Accordingly, entitlement to a disability rating in excess of 
10 percent for this period of time must be denied. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected sinusitis.  A VA medical 
treatment record dated June 10, 2002, reveals that the 
veteran was diagnosed with a sinus infection and was 
treatment with antibiotic medication.  A May 2003 VA medical 
record reveals that the veteran had two courses of 
unsuccessful antibiotic treatment for his sinusitis and that 
he required a sinus surgery and excision of a cyst, which was 
completed without complication.  However, there is no 
evidence showing chronic osteomyelitis, constant sinusitis, 
purulent discharge, crusting, or the need for repeated 
surgeries as contemplated by the 50 percent rating.  
Accordingly, a disability rating in excess of 30 percent must 
be denied.  

III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A.  PTSD

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

Review of the evidence of record reveals a large volume of VA 
medical treatment records which indicate that the veteran is 
receiving regular treatment for PTSD.  A July 2004 
psychiatric treatment record is indicative of all of the VA 
treatment records, which indicate that the veteran's 
inservice trauma was "repeated sexual assault by a male 
superior officer."  The Board notes that almost all of the 
VA records showing a diagnosis of, and treatment for PTSD, 
refer vaguely to inservice "sexual assault" without 
providing any specifics of the alleged stressor.  However, in 
May 2002 a VA psychiatric Compensation and Pension 
examination of the veteran was conducted.  The only 
"stressor" reported by the veteran was that during 8 months 
of assignment to the USS Guadalcanal (LPH 7) he was sexually 
harassed by other men aboard.  He described this harassment 
as sexual comments and people pulling open the shower 
curtain.  However, there was no mention of a physical 
assault.  The examiner diagnosed the veteran with depression 
and indicated that the there was not a coherent history of 
trauma of stressors severe enough to warrant a diagnosis of 
PTSD.  

The evidence of record reveals that the veteran had active 
service in the Army from May 1974 to May 1976 and in the Navy 
from September 1977 to September 1995.  He retired after 20 
years of service.  There is no evidence of record showing 
that the veteran engaged in combat with the enemy.  
Accordingly, the record must contain service records or other 
credible supporting evidence which corroborates the veteran's 
testimony as to the occurrence of the claimed non-combat 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App 91, 98 (1993).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
also, Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran's alleged stressors have changed over the course 
of the appeal.  Initially, he indicated that he saw someone 
die in a motor vehicle accident during his Army service.  
Then he indicated some dangerous conditions aboard ship 
during his Navy service.  Finally, he has reported what is 
his most consistent stressor, that of being sexually harassed 
during his service aboard the USS Guadalcanal (LPH 7).  

The veteran's claim for service connection for PTSD is based 
on allegations of personal assault during service.  
Specifically, he claims that he was sexually harassed during 
his service aboard the USS Guadalcanal (LPH 7).  The Board 
notes that he indicates harassment, but there is no 
indication of physical assault.  As noted above, if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).

The evidence of record reveals that the veteran served aboard 
the USS Guadalcanal from approximately October 1982 to March 
1984.  He has testified that he did not report the 
harassment.  Review of the available service records does not 
corroborate the veteran's account of the alleged inservice 
stressor.  The veteran's service medical records do reveal 
that he was treated on several occasions for alcoholism 
during service, in 1981, 1987, and 1994.  Since the veteran's 
alcohol treatment began in 1981, before the alleged 
harassment occurred, it can not be viewed as an indication as 
a change of behavior resulting from the alleged harassment.  
A review of the veteran's Enlisted Performance Record reveals 
that he was generally a good sailor with ratings of 3.8 to 
4.0 noted during his service aboard the Guadalcanal.  
Subsequent performance ratings are in the same range and do 
not show a decrease in the veteran's performance.  

There are multiple diagnoses of PTSD of record which are 
vaguely based on a reported stressor of "sexual assault" 
during service.  When pressed to give details, the veteran 
has indicated a period of sexual harassment, without physical 
assault, for a period of under a year in the early 1980s.  
There is no evidence that corroborates this allegation of an 
inservice stressor.  The evidence or record reveals that the 
veteran did not have any decrease in performance due to the 
alleged stressor, nor is his alcoholism shown to be a result 
of the stressor as it manifested prior to the date he alleged 
the stressor occurred.  Moreover, the evidence of record 
shows that the veteran continued on active service for 
another decade and retired after 20 years of service.  There 
is no credible supporting evidence to corroborate the 
veteran's claim of the occurrence of the claimed non-combat 
stressor of sexual harassment during service.  Accordingly, 
service connection for PTSD must be denied.  

B.  Arthritis and Anemia.

The veteran claims service connection for multiple joint 
arthritis and anemia.  As noted above, the veteran retired 
after 20 years of active service.  The Board has reviewed all 
the evidence of record.  Review of the veteran's service 
medical records reveals no evidence of any complaints of, 
treatment for, or diagnosis of arthritis or anemia during 
service.  In June 1994 separation examination of the veteran 
was conducted.  Examination was essentially normal with no 
indication of any diagnosis of arthritis or anemia.  On the 
accompanying report of medical history the veteran did report 
a history of swollen or painful joints.  However, the 
examining physician's notations reveal it was related to 
elbow tendonitis and not arthritis. 

There is a considerable volume of post-service medical 
evidence of record.  Review of this evidence does not reveal 
any current diagnosis of arthritis or anemia.  The medical 
records related to treatment of the veteran's orthopedic 
disabilities are related to carpal tunnel syndrome and 
degenerative disc disease.  There is no indication of 
multiple joint arthritis.  

Simply put, the preponderance of the evidence is against the 
veteran's claims for service connection for arthritis and 
anemia.  There is no evidence of a current diagnosis of 
either disability, nor is there any indication of a diagnosis 
during service.  Accordingly, service connection must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")


IV.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims for increased 
disability ratings and service connection, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess 20 percent for the veteran's 
lumbar strain with degenerative disc disease is denied.

A disability rating in excess of 10 percent for sinusitis, 
for the period of time prior to June 10, 2002, is denied.

A disability rating in excess of 30 percent for sinusitis, 
since June 10, 2002, is denied. 

Service connection for PTSD is denied.  

Service connection for multiple joint arthritis and anemia is 
denied.



____________________________________________
M. S.  SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


